Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 


Response to Amendment
Claims 20-24 do not appear in the most recent filed claimed set, but have not been indicated as cancelled. For purposes of examination the examiner has treated claims 20-24 as cancelled claims.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of said groups of piston cylinder assemblies comprising at least one actively controllable valve…and a controller for actuation of the 
Throughout the claims the terms “at least one actively controllable valve”, “the/said actively controllable valve”, and “actively controllable valves” should be amended to consistently refer to the same valves.
Claim 3 recites the limitation "the actuation cycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the term “in particular” which does not make clear if the subsequent subject matter is being claimed or is optional.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Pamplona et al (US PGPub No. 2011/0031422) in view of .

Lopez teaches:

limitations from claim 1, a fluid working machine comprising: a housing (1 or alternatively 2), a first and a second group of piston cylinder assemblies (6, 8) within said housing, at least one of said groups of piston cylinder assemblies comprising at least one actively controllable valve (12, 14), and a controller (“DDU”, paragraph 31-32; teaching DDU assemblies with controllable actuating magnets thus inherently disclosing a form of controller) for actuation of the at least one of said actively controllable valves to thereby control the net displacement of fluid by each of the at least one of said first and second group of piston cylinder assemblies (paragraphs 37-45 and associated graphs of FIG. 2-3); the controller for a fluid working machine (see paragraph 31 for example; “DDU”) is designed and arranged in a way to actuate actively controllable valves (12, 14) associated with a first and a second group of piston cylinder assemblies (6, 8; paragraphs 21 and 35) in a way to actively control the net displacement of fluid by each of the first and second group of piston cylinder assemblies by actuation of said actively controllable valves (paragraphs 37-45 and associated graphs of FIG. 2-3);

Lopez teaches two sets of piston-cylinder assemblies (paragraph 32, 52) but does not explicitly teach that the assemblies fulfill demands for separate service outputs;

Mucibabic teaches:

limitations from claim 1, a control for a fluid working machine (54; FIG. 1) that is designed and arranged in a way to actuate actively controllable valves (110A-D and 114 A-D; C. 3 Lines 7-25) associated with a first and a second group of 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was field to design and control the pump of Lopez in such a way as to provide multiple controllable outlet supplies, in a manner taught by Mucibabic, in order to allow for the output of the single pump unit to be used to operate multiple actuators; thereby reducing the need for multiple pumps.

Lopez teaches multiple piston-cylinder assemblies driven by two cams (paragraph 32, 52), but does not teach that the first and second groups of piston-cylinder assemblies are in driving relationship with each of the cams;

However, Pabst teaches a pump (FIG. 1) including multiple piston-cylinder assemblies (3a-c, 4a-c) divided into groups that supply separate outputs (circuits I and II; paragraph 15); and wherein two cams (5-6) drive piston-cylinder assemblies of each group (FIG. 1 and FIG. 3; cam 5 drives 3a-b and also 4c, cam six drives 4a-b and also 3c);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to group piston-cylinder assemblies from each of the two cam arrangements taught by Lopez, as taught by Pabst, in order to meet an 



Lopez further teaches:

limitations from claim 2, wherein the controller is designed and arranged in a way to actuate actively controllable valves of at least a third group of piston cylinder assemblies in a way that the at least said third group fulfils a fluid flow demand and/or a motoring demand independently of the first group and/or the second group of piston cylinder assemblies (see paragraph 21 and 54 of Lopez teaching two or more assemblies; and the teaching of Mucibabic of multiple controllable output flows at 102A-D); 

limitations from claim 3, wherein the actuation cycle of the actively controllable valves of at least one group of the first and second groups of piston cylinder assemblies is performed in a way to fulfil the requirements of at least an open fluid flow circuit and/or of a closed fluid flow circuit (paragraphs 25-30 of Lopez; and additionally FIG. 1 of Mucibabic);

limitations from claim 4, wherein the actuation of the actively controllable valves of at least one group of the first and second groups of piston cylinder assemblies can be adapted to augment the net displacement of fluid of at least a different group of piston cylinder assemblies such that the actuation of the actively controllable valves of at least two groups of piston cylinder assemblies is performed in a way that constitutes a single actuation pattern (see for example FIG. 2-3 and paragraph 21, 35 of Lopez; additionally assemblies 102C and 102D of Mucibabic which can be operated in series, C. 4 Lines 37-46);



limitations from claim 8, wherein the housing comprises different fluid flow inlets and/or fluid flow outlets (not shown but taught in paragraph 32), at least for the different groups of piston cylinder assemblies and/or wherein the housing is a unitary housing (see the first instance of FIG. 2b);

limitations from claim 9, wherein said fluid working machine comprises a crankshaft (paragraph 31) extending within the housing and having at least one cam (10) and wherein said piston cylinder assemblies comprise a working chamber of cyclically varying volume and being in driving relationship with said crankshaft (paragraph 31-32);

limitations from claim 10, wherein the first cam and the second cam of the crankshaft are axially offset (paragraph 52);

limitations from claim 17, wherein the actuation cycle of the actively controllable valves of at least one of the groups of piston cylinder assemblies is performed in a way to fulfil the requirements of at least an open fluid flow circuit and/or of a closed fluid flow circuit (paragraphs 25-30 of Lopez; and additionally FIG. 1 of Mucibabic);

limitations from claim 18, wherein the actuation of the actively controllable valves of at least one of the groups of piston cylinder assemblies can be adapted to 

limitations from claim 19, wherein the actuation of the actively controllable valves of at least one of the groups of piston cylinder assemblies can be adapted to augment the net displacement of fluid of at least a different group of piston cylinder assemblies such that the actuation of the actively controllable valves of at least two groups of piston cylinder assemblies is performed in a way that constitutes a single actuation pattern (see for example FIG. 2-3 and paragraph 21, 35 of Lopez; additionally assemblies 102C and 102D of Mucibabic which can be operated in series, C. 4 Lines 37-46);



Mucibabic further teaches:

limitations from claim 6, wherein the controller is designed and arranged in a way to actuate at least one controllable switching valve for connecting and disconnecting different fluid flow circuits, in particular fluid flow circuits that are associated to at least one group of piston cylinder assemblies (see valves 60, 68, 70, and 116);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide control of the pumped fluid outside of the pump of Lopez, as taught by Mucibabic, in order meter the amount of fluid pumped to a certain device;



Response to Arguments
Applicant’s arguments, see response, filed 03/05/2021, with respect to the rejection(s) of claim(s) 1-19 under Lopez and Mucibabic have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pabst.
	Pabst is further relied upon to teach a piston-cylinder pump wherein piston-cylinders from different axial cams are grouped together to form a common output.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746